Case 1:16-cv-00763-TWP-DML Document 126 Filed 09/03/19 Page 1 of 2 PageID #: 2031



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


   PLANNED PARENTHOOD OF                          )
   INDIANA AND KENTUCKY, INC., et                 )
   al.,                                           )
                                                  )
                 Plaintiffs,                      )
                                                  )   Case No. 1:16-cv-00763-TWP-
         v.                                       )   DML
                                                  )
   COMMISSIONER, INDIANA STATE                    )
   DEPARTMENT OF HEALTH et al.,                   )
                                                  )
                 Defendants.


       ORDER ON MOTION TO VACATE JUDGMENT AND INJUNCTION
        Parties, having filed their Joint Motion to Vacate Judgment and Injunction

  under Rule 60(b)(5) of the Federal Rules of Civil Procedure, and the Court having

  read the motion and being duly advised, finds that good cause exists to grant the

  motion, and,

        IT IS THEREFORE ORDERED that the Court’s Final Judgment Pursuant to

  Fed. R. Civ. Pro. 58, ECF No. 97, entered on October 11, 2017, is amended as follows:

  the bullet point that previously read “As applied to pre-viability abortions and

  miscarriages only, all of the fetal tissue disposition provisions, Indiana Code §§ 16-

  21-11-6; 16-34-3-4(a), 16-41-16-1, 16-41-16-4(d), and 16-41-16-7.6” is removed and the

  injunction is vacated as to those provisions.




                                             1
Case 1:16-cv-00763-TWP-DML Document 126 Filed 09/03/19 Page 2 of 2 PageID #: 2032



        The Court will issue a new Final Judgment reflecting this amendment.




             Date: 9/3/2019
                                                 ________________________
                                                 Hon. Tanya Walton Pratt, Judge
                                                 United States District Court
                                                 Southern District of Indiana




  To: All ECF-registered counsel of record




                                             2
